           Case 1:18-cv-09433-LGS Document 44 Filed 03/08/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :            3/8/2019
 PEN AMERICAN CENTER, INC.,                                   :
                                            Plaintiff(s)      :
                                                              :   18 Civ. 9433 (LGS)
                            -against-                         :
                                                              :        ORDER
 DONALD J. TRUMP,                                             :
                                            Defendant(s). :
                                                              :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, an initial pretrial and pre-motion conference in this matter is scheduled for

March 12, 2019 (Dkt. No. 39);

        WHEREAS, no significant issues were raised in the parties’ initial pretrial conference

joint letter or proposed case management plan (Dkt. No. 43);

        WHEREAS, Defendant seeks leave to file a motion to dismiss (Dkt No. 40);

        WHEREAS, Defendant requests to stay discovery pending the outcome of his anticipated

motion to dismiss and Plaintiff does not oppose Defendant’s request (Dkt. No. 43). It is hereby

        ORDERED that the March 12, 2019, conference is cancelled. If the parties believe that

a conference would nevertheless be useful, they should inform the Court immediately so the

conference can be reinstated. It is further

        ORDERED that the parties’ proposed briefing schedule for Defendant’s contemplated

motion to dismiss the Amended Complaint is adopted. Defendant shall file his motion to dismiss

on or before April 11, 2019. Plaintiff shall file its opposition on or before May 10, 2019.

Defendant shall file his reply on or before May 24, 2019. The parties are reminded to comply

with the Court’s Individual Rule III.B. It is further
           Case 1:18-cv-09433-LGS Document 44 Filed 03/08/19 Page 2 of 2



       ORDERED that discovery is stayed pending the outcome of Defendant’s motion to

dismiss.

       The Clerk of Court is respectfully directed to close the motion at Docket Number 40.

Dated: March 8, 2019
       New York, New York




                                               2
